

SECURITIES PURCHASE AGREEMENT
Securities Purchase Agreement (this "Agreement"), dated June 20, 2019, by and
among (i) Rimini Street, Inc., a Delaware corporation (the "Company"), (ii)
Kensington Permanent Value, LLC, a Delaware limited liability company (“KPV”)
and (iii) Kensington Rimini, LLC, a Delaware limited liability company (“KRLLC”,
and together with KPV, each an "Investor", and collectively with their
transferees and assignees that are permitted by this Agreement, the
"Investors").
WHEREAS, on the terms and conditions set forth in this Agreement, the Company
desires to sell, and each Investor desires to purchase, shares of the Company's
13.00% Series A Redeemable Convertible Preferred Stock, par value $0.0001 per
share (the "Series A Preferred Stock") and shares of the Company’s Common Stock,
par value $0.0001 per shares (the “Common Stock”);
WHEREAS, in connection with such purchase and sale, the Company and the
Investors desire to make certain representations and warranties and enter into
certain agreements; and
WHEREAS, concurrently with the execution of this Agreement, the Company and the
Investors have executed and delivered, among other things, a joinder (the
“Joinder”) to the Registration Rights Agreement, dated March 7, 2019, in the
form attached as Exhibit A (the "Registration Rights Agreement").
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements set forth in this Agreement, and intending to be
legally bound by this Agreement, the Company and the Investors agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:
"Affiliate" shall mean, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under direct or indirect common
control with, such Person. For this purpose, "control" (including, with its
correlative meanings, "controlled by" and "under common control with") shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.
"Agreement" shall have the meaning set forth in the preamble of this Agreement.
"Agreement Among Noteholders" shall mean that certain Agreement Among
Noteholders, dated as of July 19, 2018, among the holders from time to time
party thereto, the Company, and Victory Park Management, LLC, as administrative
agent.
"Alternative Transaction" shall mean, in each case involving any Person other
than the Investors or one of their Affiliates, any issuance, sale or other
disposition, directly or indirectly of senior preferred securities that rank
senior to, or pari passu with, the Series A Preferred Stock (or options, rights,
or warrants to purchase, or securities convertible into or exchangeable for,
such securities).
"Balance Sheet Date" shall have the meaning set forth in Section 4.13(b).
"Board" shall mean the Board of Directors of the Company.
"Business Day" shall mean a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in New York, New York
or Chicago, Illinois generally are authorized or obligated by law, regulation or
executive order to close.
"Cash" shall mean actual cash held by the Company and its Subsidiaries
(excluding (i) security or similar deposits, (ii) cash securing letter of credit
obligations, (iii) cash that is subject to any restrictions or local exchange
control, repatriation Tax (net of applicable U.S. Tax net operating loss
offsets) or other requirements and (iv) any cash which is not freely usable by
the Company because it is subject to restrictions or limitations on use or
distribution by Law, Contract (other than any Debt Documents) or otherwise,
including restrictions on dividends (but excluding, for avoidance of doubt, any
such limitations or restrictions under any Debt Documents)), determined in
accordance with GAAP. For the avoidance of doubt, Cash will be calculated net of
any bank overdrafts and issued but uncleared checks (i.e., outstanding checks).
"Closing" shall have the meaning set forth in Section 3.
"Closing Date" shall have the meaning set forth in Section 3.
"Code" shall mean the Internal Revenue Code of 1986, together with all
regulations, rulings and interpretations thereof or thereunder by the Internal
Revenue Service.
"Common Stock" shall have the meaning set forth in the recitals of this
Agreement.
"Company" shall have the meaning set forth in the preamble of this Agreement.
"Company Charter Documents" shall mean the Certificate of Incorporation and
Bylaws of the Company, in each case as amended to the date of this Agreement.
“Company Legal Activity” shall mean the matters set forth in Section 1(a) of the
Disclosure Letter.
"Company Permit" shall have the meaning set forth in Section 4.15.
"Company Plan" shall mean (a) each "employee benefit plan" (as such term is
defined in Section 3(3) of ERISA) that the Company or any Company Subsidiary
sponsors, participates in, is a party or contributes to, or under or with
respect to which the Company or any Company Subsidiary could reasonably be
expected to have any liability and (b) each other material fringe benefit or
benefit or compensation plan, program, policy or arrangement, including any
stock option, stock purchase, stock appreciation right or other stock or
stock-based incentive, cash bonus or incentive compensation, retirement or
deferred compensation, supplemental executive retirement, profit sharing,
severance, vacation, disability, accident, health, welfare or employment or
individual consulting plan, program, policy, agreement or arrangement, in each
case whether written or unwritten, for any current or former employee or
director of, or other individual service provider to, the Company or any Company
Subsidiary that the Company or any Company Subsidiary presently sponsors,
participates in, is a party or contributes to, or with respect to which the
Company or any Company Subsidiary could reasonably be expected to have any
liability.
"Company Stock Plans" shall mean, collectively, the 2007 Stock Plan, the 2013
Equity Incentive Plan, the 2018 Employee Stock Purchase Plan and any other plan,
program, agreement or arrangement providing for the grant of equity-based awards
to directors, officers, employees or other service providers of the Company or
any Company Subsidiaries.
"Company Subsidiaries" shall mean all Subsidiaries of the Company.
"Contract" shall mean, with respect to any Person, any legally binding loan or
credit agreement, debenture, note, bond, mortgage, indenture, deed of trust,
lease, sublease, commitment, sale or purchase order, license, contract or other
agreement, instrument or obligation, whether written or oral, to which such
Person is a party or by which such Person or such Person's properties or assets
are bound.
"DGCL" shall mean the General Corporation Law of the State of Delaware.
"Debt Documents" shall mean any agreement of the Company and/or its Subsidiaries
for unsecured borrowed money in an aggregate principal amount in excess of $25
million (with "principal amount" for purposes of this definition to include
undrawn committed or available amounts), together with any related collateral,
guarantee and security documents, entered into by the Company and/or its
Subsidiaries from time to time, in each case, as may be amended, supplemented,
restated, renewed, replaced, refinanced or otherwise modified from time to time.
For the avoidance of doubt, (x) obligations under multiple agreements may not be
aggregated for purposes of satisfying the definition of Debt Documents, (y)
mortgages, real estate leases, capital lease obligations, purchase money
agreements, sale-leaseback transactions, equipment financing, inventory
financing, letters of credit and receivables financing shall be eligible to
constitute Debt Documents and (z) interest rate swaps, currency or commodity
hedges and other derivative instruments shall be eligible to constitute Debt
Documents measured on the basis of liability to the Company determined as of the
date of the most recent quarterly or annual balance sheet of the Company, and
not based on notional amount.
“Disclosure Letter” shall mean the Disclosure Letter dated as of the date of
this Agreement provided to the Investors separately.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
under common control with the Company or any Company Subsidiary or which,
together with the Company or any Company Subsidiary, is treated as a single
employer within the meaning of Section 414 of the Code.
"Exchange Act" shall mean the U.S. Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated by the SEC
thereunder.
"Filed SEC Reports" shall mean all forms, statements, certifications, reports
and documents filed or furnished by the Company with the SEC pursuant to the
Exchange Act on or after May 20, 2015 (collectively, and in each case including
all exhibits and schedules thereto and documents incorporated by reference
therein, as such statements and reports may have been amended since the date of
their filing), but excluding any disclosure under the headings "Risk Factors,"
"Forward Looking Statements," or any similar precautionary, predictive or
forward-looking sections included therein.
"GAAP" shall mean United States generally accepted accounting principles, as in
effect from time to time, applied on a consistent basis.
"Governmental Authority" shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative (including any office of a district attorney, attorney general or
the like).
"Indebtedness" shall mean, with respect to the Company and its Subsidiaries, as
of any date of determination, without duplication: (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all obligations, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person in any manner, whether directly or
indirectly, (h) all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances and (k) liabilities
secured by a purchase money mortgage or other Liens, accrued interest and fees
and expenses with respect to Indebtedness (including breakage costs). For the
avoidance of doubt, the Series A Preferred Stock and Secured Promissory Notes
shall not constitute Indebtedness. Notwithstanding anything to the contrary in
the foregoing, any lease of (or other arrangement conveying the right to use)
property (whether real, personal or mixed), which would be required to be
classified and accounted for as an operating lease under GAAP existing on the
Closing Date shall not constitute Indebtedness.
"Ineligible Assignee" shall mean any person or entity set forth in Section 1(b)
of the Disclosure Letter.
"Intellectual Property" shall have the meaning set forth in Section 4.11.
"Investor" shall have the meaning set forth in the preamble of this Agreement.
"Knowledge" shall mean the actual knowledge, as of the date of this Agreement,
of each of Seth Ravin, Thomas Sabol or Daniel Winslow after reasonable inquiry
of their respective direct reports who would reasonably be expected to have
actual knowledge of the matter in question.
"Laws" shall mean any applicable federal, state, local, foreign or other law,
statute, regulation, rule, ordinance, code, convention, directive, order,
judgment or other legal requirement.
"Lien" shall mean, with respect to any property or asset, any pledge, lien,
charge, mortgage, deed of trust, lease, sublease, license, restriction,
hypothecation, right of first refusal or offer, conditional sales or other title
retention agreement, adverse claim of ownership or use, easement, encroachment,
right of way or other title defect, encumbrance, option to purchase or lease or
otherwise acquire any interest, and security interest of any kind or nature
whatsoever.
"Material Adverse Effect" shall mean any condition, change, event, occurrence or
effect (including, without limitation, a Ruling or Proceeding) that,
individually or in the aggregate with all other conditions, changes, events,
occurrences or effects, is or would reasonably be expected to be materially
adverse to the business, assets, liabilities (contingent or otherwise), results
of operations or financial condition of the Company; provided, however, in
respect of the preceding, that in no event would any of the following (or the
effect of any of the following), alone or in combination, be deemed to
constitute, or be taken into account in determining whether there has been or
will be, a Material Adverse Effect on or in respect of the Company: (a) any
change in applicable Laws or GAAP or any interpretation thereof, (b) any change
in interest rates or economic, political, business or financial market
conditions generally, (c) any change generally affecting any of the industries
in which the Company operates or the economy as a whole, including any change in
commodity prices, (d) the announcement, pendency or consummation of the
transactions contemplated by the Transaction Documents, (e) compliance with the
terms of this Agreement or the taking of any action required by the transactions
contemplated by the Transaction Documents, (f) any natural disaster, (g) any
acts of terrorism or war or the outbreak or escalation of hostilities or change
in geopolitical conditions, (h) any Ruling or Proceeding that is not reasonably
expected to materially and adversely impact the Company’s ability to service its
existing clients, offer or sell its existing services to new clients (in each
case, as of the time of the Ruling or during the pendency of the Proceeding), or
any subpoena for documents or other information requested by an enforcement
agency of a Governmental Authority against the Company or an executive officer
of the Company related to an investigation, (i) any change in trading price or
trading volume of the Common Stock or (j) any failure of the Company to meet any
projections, forecasts or publicly provided financial guidance, provided that
clauses (i) or (j) shall not preclude a determination that any change or effect
underlying such change in trading price or trading volume or failure to meet
projections or forecasts has resulted in a Material Adverse Effect (to the
extent such change or effect is not otherwise excluded from this definition of
Material Adverse Effect).
"NASDAQ" shall mean the Nasdaq Global Market and its successors.
"Notice" shall have the meaning set forth in Section 11.7.
"Permitted Indebtedness" shall mean (i) any unsecured Indebtedness, (ii)
Indebtedness classified and accounted for as capital leases on a balance sheet
of the Company under GAAP (as in effect on the Closing Date) in an aggregate
principal amount not to exceed $3,500,000 at any time outstanding, (iii)
Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and other
similar cash management services or in respect of guarantees by the Company or
its Subsidiaries for the benefit of its customer or supplier, in each case,
incurred in the ordinary course of business, (iv) secured Indebtedness assumed
when a Person becomes a Subsidiary or at the time such Person merges or
consolidates with Debtor or any of its Subsidiaries so long as such Indebtedness
was not incurred in contemplation of such acquisition, merger or consolidation
and such Liens do not attach to any property or assets of Debtor or any of its
Subsidiaries other than the property and assets subject to such Liens at the
time of such acquisition, merger or consolidation (and the proceeds and products
thereof and accessions thereto) in an aggregate principal amount not to exceed
$3,000,000 at any time outstanding and (v) Indebtedness secured by a Lien not to
exceed a principal amount of $1,000,000 at any time outstanding, so long as the
incurrence of such Indebtedness described in clauses (i) through (v) does not
result in the Company and its Subsidiaries (determined on a consolidated basis)
having aggregate Indebtedness in an amount that exceeds the greater of (x)
Twenty Million Dollars ($20,000,000) or (y) five percent (5%) of revenue (as
calculated in accordance with GAAP on a quarterly basis), as set forth in the
Company’s annual report on Form 10-K or quarterly report on Form 10-Q, as
applicable, for the twelve-month period ending at the quarter-end immediately
prior to the incurrence of such Indebtedness.
"Person" shall mean any individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, joint venture,
other entity or group (as defined in the Exchange Act), including a Governmental
Authority.
"Preferred Stock" shall mean any and all series of the preferred stock of the
Company, par value $0.0001 per share, including the Series A Preferred Stock.
"Proceeding" shall mean (i) any suit, litigation, arbitration, action, claim,
charge, complaint, or (ii) any audit, investigation, inquiry or proceeding in
each case, before a Governmental Authority.
"Purchase Price" shall have the meaning set forth in Section 2.
"Purchased Shares" shall have the meaning set forth in Section 2.
"Registration Rights Agreement" shall have the meaning set forth in the recitals
of this Agreement.
"Representatives" shall mean, with respect to any Person, the advisors,
attorneys, accountants, consultants, agents or other representatives (acting in
such capacity) retained by such Person or any of its controlled Affiliates,
together with directors, officers and employees of such Person and its
Subsidiaries.
"Restricted Stock" shall mean each share of Common Stock issued pursuant to any
Company Stock Plan or otherwise that is subject to specified vesting criteria,
including any restricted stock unit or other similar security.
             "Ruling" shall mean, any ruling, verdict, decision, finding,
judgment, order, determination, indictment or settlement in a matter before a
Governmental Authority.


"SEC" shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.
"Securities Act" shall mean the U.S. Securities Act of 1933, as amended from
time to time, and the rules and regulations of the SEC thereunder.
"Security Agreement" shall mean that certain Security Agreement, dated as of
July 19, 2018, by and among the Company, as a grantor, the other grantors party
thereto from time to time and Victory Park Management, LLC, as administrative
agent for the secured parties, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.
"Series A Certificate of Designations" shall mean the certificate of
designations for the Series A Preferred Stock as filed with the State of
Delaware on July 19, 2018.
"Series A Preferred Stock" shall have the meaning set forth in the recitals of
this Agreement.
"Subsidiary" of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity of which
(or in which) more than 50% of (i) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.
"Subsidiary Charter Documents" shall mean the certificate of incorporation,
bylaws and other similar governing documents of each Company Subsidiary, in each
case as amended to the date of this Agreement.
"Taxes" shall mean all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments in the nature of taxes, including all net
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
and property taxes and all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Authority in connection with any
of the foregoing.
"Transaction Documents" shall mean this Agreement, the Series A Certificate of
Designations, the Joinder, the Registration Rights Agreement, the Agreement
Among Noteholders, the Secured Promissory Notes, and the Security Agreement.
"Transactions" shall mean the transactions contemplated by this Agreement and
the Transaction Documents.
2.     Purchase and Sale of the Purchased Shares. On the terms and conditions
set forth in this Agreement, at the Closing, the Investors will purchase from
the Company, and the Company will issue, sell and deliver to the Investors an
aggregate of (i) 72,414 shares of Common Stock and (ii) 3,500 shares of Series A
Preferred Stock, for an aggregate purchase price equal to $3,325,000 in cash
(the "Purchase Price"), which takes into account a discount of $175,000 to the
face value of the Series A Preferred Stock, to be paid in full to the Company on
the Closing Date. The shares of Common Stock and Series A Preferred Stock to be
issued and sold by the Company to the Investors pursuant to this Agreement are
collectively referred to as the "Purchased Shares". The number of Purchased
Shares to be issued to each Investor and the portion of the Purchase Price
payable by such Investor is set forth on Schedule I hereto. For the avoidance of
doubt, the Purchase Price paid hereunder has no effect on the liquidation or
face value of the Series A Preferred Stock.
3.    Closing. The consummation of the purchase and sale of the Purchased Shares
and the other Transactions (the "Closing") shall take place at the offices of
Gibson, Dunn & Crutcher LLP, 1881 Page Mill Rd, Palo Alto, California 94304, or
remotely via the exchange of documents and signature pages, at 10:00 a.m. (local
time), as soon as practicable, but no later than the date that is two (2)
Business Days following the satisfaction or waiver (to the extent permitted by
applicable Law) of the conditions set forth in Sections 6 and 7, or at such
other time and place as the Company and the Investors shall mutually agree in
writing (the "Closing Date"). At the Closing, the Company shall deliver to each
Investor evidence that the number of Purchased Shares set forth opposite such
Investor's name on Schedule I are reflected in such Investor's name in
book-entry form in the records of the Company's transfer agent in exchange for
payment of that portion of the Purchase Price by such Investor set forth on
Schedule I by wire transfer of immediately available funds to an account
designated by the Company in advance of the Closing Date.
4.    Representations and Warranties of the Company. The Company represents and
warrants to each Investor that, except (a) other than with respect to the
representations and warranties set forth in Sections 4.1, 4.2, 4.4, 4.6 and
4.21, as otherwise expressly disclosed in any Filed SEC Reports and (b) as set
forth in the Disclosure Letter, specifically identifying the relevant section of
this Agreement (provided, that disclosure in any section of such Disclosure
Letter shall apply to any section of this Agreement to the extent it is
reasonably apparent on its face that such disclosure is applicable to such
section):
4.1    Organization, Good Standing and Qualification. Each of the Company and
the Company Subsidiaries is duly organized, validly existing and in good
standing under the laws of the state of its formation; has all requisite power
and authority to own its properties and conduct its business as presently
conducted; and is duly qualified to do business and in good standing in each
state in the United States of America where its business requires such
qualification, except where failure to be so duly organized, validly existing
and in good standing, to have such requisite power and authority or to be so
duly qualified and in good standing, individually or in the aggregate, has not
had, or is not reasonably likely to result in, a Material Adverse Effect. True
and accurate copies of the Company Charter Documents and the Series A
Certificate of Designations, each as in effect as of the date of this Agreement,
have been made available to the Investors.
4.2    Authorization; Enforceable Agreement.
(a)    All corporate action on the part of the Company, its officers, directors,
and shareholders necessary for the authorization, execution, and delivery of
this Agreement and each Transaction Document, the performance of all obligations
of the Company under this Agreement and each Transaction Document, and the
authorization, issuance (or reservation for issuance), sale, and delivery of (i)
the Purchased Shares being sold hereunder and (ii) the shares of Common Stock
issuable upon the conversion of the Preferred Stock has been taken, and this
Agreement and each Transaction Document, assuming due authorization, execution
and delivery by the Investors or any other party thereto, constitutes valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms.
(b)    The Board has duly adopted resolutions (i) evidencing its determination
and declaration that, as of the Closing Date this Agreement, the other
Transaction Documents and the Transactions are fair to and in the best interests
of the Company and its shareholders and are advisable in all respects, and (ii)
authorizing and approving the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the Transactions, which
resolutions have not been subsequently rescinded, modified or withdrawn.
4.3    Litigation. As of the date of this Agreement, other than the Company
Legal Activity, there is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Company, overtly threatened against, nor any
outstanding judgment, order or decree against, the Company or any of the Company
Subsidiaries before or by any Governmental Authority or arbitral body which,
individually or in the aggregate, have had, or if adversely determined, would
reasonably be likely to have, a Material Adverse Effect.
4.4    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, declaration, or filing with, any federal, state,
or local governmental authority on the part of the Company is required in
connection with the offer, sale, or issuance of the Purchased Shares (including
those shares of Common Stock issuable upon the conversion of the Series A
Preferred Stock) or the consummation of any other transaction contemplated by
this Agreement, except for the following: (i) the compliance with applicable
state securities laws, which compliance will have occurred within the
appropriate time periods and (ii) the filing with the SEC of such reports under
the Exchange Act as may be required in connection with this Agreement and the
Transactions. Assuming that the representations of the Investors set forth in
Section 5 are true and correct, the offer, sale, and issuance of the Purchased
Shares in conformity with the terms of this Agreement are exempt from the
registration requirements of Section 5 of the Securities Act, and all applicable
state securities laws, and neither the Company nor any authorized agent acting
on its behalf will take any action hereafter that would cause the loss of such
exemptions.
4.5    Valid Issuance of Purchased Shares. The Purchased Shares being purchased
by the Investors hereunder, when issued, sold, and delivered in accordance with
the terms of this Agreement for the consideration expressed in this Agreement,
will be duly and validly issued, fully paid, and nonassessable, and will be free
of any Liens or restrictions on transfer other than restrictions under this
Agreement, the Company Charter Documents and the Series A Certificate of
Designations and under applicable state and federal securities laws. The Common
Stock issuable upon conversion of the Series A Preferred Stock purchased under
this Agreement has been duly and validly reserved for issuance and, upon
issuance in accordance with the terms of the Series A Certificate of
Designations, will be duly and validly issued, fully paid, and nonassessable and
will be free of any Liens or restrictions on transfer other than restrictions on
transfer under this Agreement and the Company Charter Documents and under
applicable state and federal securities Laws. The sale of the Purchased Shares
does not, and the subsequent conversion of the Series A Preferred Stock into
Common Stock will not be, subject to any preemptive rights, rights of first
offer or any anti-dilution provisions contained in the Company Charter
Documents.
4.6    Capitalization. The authorized capital stock of the Company consists of
1,100,000,000 shares of capital stock, 1,000,000,000 of which are designated
Common Stock and 100,000,000 of which are designated as Preferred Stock.
Pursuant to the Series A Certificate of Designations the Company has designated
180,000 as Series A Preferred Stock. As of the close of business on July 12,
2019, approximately 64,955,349 shares of Common Stock were issued and
outstanding and 149,467 shares of Series A Preferred Stock were issued and
outstanding. As of the date hereof, there are no shares of Preferred Stock or
Common Stock held by the Company in its treasury. All issued and outstanding
shares of capital stock have been duly authorized and validly issued, fully
paid, nonassessable and free of preemptive rights. The Company will reserve that
number of shares of Common Stock sufficient for issuance upon conversion of the
shares of Series A Preferred Stock being issued and sold pursuant to this
Agreement. As of the close of business on June 12, 2019, (x) options to purchase
an aggregate of 10,732,511 shares of Common Stock are outstanding, (y) no shares
of Restricted Stock are outstanding under the Company Stock Plans and (z)
618,028 Restricted Stock Units are outstanding (pursuant to which no underlying
shares of Common Stock have been issued), in each case, under the Company Stock
Plans. As of June 12, 2019, there are 4,823,300 shares of Common Stock reserved
for issuance under the Company Stock Plans, 4,667 units, consisting of one share
of Common Stock and one-half of one warrant, are outstanding and warrants to
purchase an aggregate of 14,685,166 shares of Common Stock are outstanding.
Other than as provided in this Agreement or any other Transaction Document,
there are no other outstanding rights, options, warrants, preemptive rights,
rights of first offer, or similar rights for the purchase or acquisition from
the Company of any securities of the Company, nor are there any commitments to
issue or execute any such rights, options, warrants, preemptive rights or rights
of first offer. There are no outstanding rights or obligations of the Company to
repurchase or redeem any of its equity securities. The respective rights,
preferences, privileges, and restrictions of the shares of Common Stock and any
other class of capital stock of the Company are as stated in the Company Charter
Documents.
4.7    Compliance with Other Instruments. The Company is not in violation or
default of any provision of the Company Charter Documents. The execution,
delivery, and performance of and compliance with this Agreement and any other
Transaction Document to which it is a party, and the issuance and sale of the
Purchased Shares will not (i) result in any default or violation of the Company
Charter Documents, (ii) result in any default or violation of any agreement
relating to its Indebtedness or under any mortgage, deed of trust, security
agreement or lease to which it is a party or in any default or violation of any
material judgment, order or decree of any Governmental Authority or (iii) be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under, require any consent or waiver under, result in the
acceleration of any vesting or any right under, create in any party the right to
accelerate, terminate, modify, cancel or require any notice or payment under any
material Contract, Company Plan, mortgage, or other arrangement to which the
Company or any Company Subsidiary is party or otherwise result in any
encumbrance or charge upon any of the properties or assets of the Company or any
Company Subsidiary or the suspension, revocation, impairment or forfeiture of
any material permit, license, authorization, or approval applicable to the
Company or any Company Subsidiary, its business or operations, or any of its
assets or properties.
4.8    Material Adverse Effect. As of the date of this Agreement, neither the
Company nor any Company Subsidiary has sustained since March 31, 2019 any
material loss or interference with the business of the Company and the Company
Subsidiaries, taken as a whole, from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, or any development involving a prospective
Material Adverse Effect, in or affecting the general affairs, management,
financial position, shareholders' equity or results of operations of the Company
and the Company Subsidiaries taken as a whole.
4.9    Properties; Assets. The Company and the Company Subsidiaries have good
and marketable title in fee simple to all real property and good and valid title
to all personal property owned by them, in each case free and clear of all Liens
except as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Company Subsidiaries; and any real property and buildings
held under lease by the Company and the Company Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and the Company Subsidiaries.
4.10    Material Contracts. Neither the Company nor any of the Company
Subsidiaries is in violation or in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any material
Contract to which it is a party or by which it or any of its properties may be
bound.
4.11    Intellectual Property. The Company and the Company Subsidiaries own or
have the right to use pursuant to license, sublicense, agreement or permission
all patents, patent applications, trademarks, service marks, trademark and
servicemark applications, trade names, copyrights, trade secrets, domain names,
know-how, information, software, intellectual property, and proprietary rights
("Intellectual Property") necessary for their business as described in the Filed
SEC Reports, in each case except where the failure to own or have such right,
individually or in the aggregate, have not had, or are not reasonably likely to
have, a material impact on the Company and the Company Subsidiaries taken as a
whole. To the Knowledge of the Company, all material registered Intellectual
Property owned by the Company and the Company Subsidiaries is valid and
enforceable. The Company and the Company Subsidiaries have taken all reasonable
steps necessary to protect and maintain the material Intellectual Property they
purport to own and to secure assignment of such Intellectual Property from its
employees and contractors, as applicable. To the Knowledge of the Company the
operation of the businesses of the Company and the Company Subsidiaries has not
in the last two (2) years infringed, misappropriated, or otherwise violated, and
does not infringe, misappropriate, or otherwise violate the Intellectual
Property of any other Person. Neither the Company nor any of the Company
Subsidiaries has received any written or, to the Knowledge of the Company, oral
communications alleging that the Company or any of the Company Subsidiaries has
infringed, misappropriated, or otherwise violated the Intellectual Property of
any other Person, in each case other than any such infringement,
misappropriation, or other violation which, individually or in the aggregate,
have not had, or are not reasonably likely to have, a material impact on the
Company and the Company Subsidiaries taken as a whole. The Company and the
Company Subsidiaries have taken reasonable measures to prevent the unauthorized
dissemination or publication of their confidential information and, to the
extent contractually required to do so, the confidential information of third
parties in their possession. To the Knowledge of the Company in the last three
(3) years neither the Company nor any of the Company Subsidiaries has
experienced any incident in which confidential or sensitive information, payment
card data, personally identifiable information, or other protected information
relating to individuals was or may have been stolen or improperly accessed,
including any breach of security and neither the Company nor any of the Company
Subsidiaries has received any written notices or complaints from any Person with
respect thereto, in each case except where any such incident, individually or in
the aggregate, have not had, or are not reasonably likely to have, a material
impact on the Company and the Company Subsidiaries taken as a whole.
4.12    Internal Controls. To the extent such requirements are applicable to the
Company, the Company and the Company Subsidiaries maintain a system of internal
accounting control over financial reporting (as such term is defined in Rule
12a-15(f) under the Exchange Act) that complies with the Exchange Act and has
been designed by the Company's principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external reporting purposes in accordance with GAAP.
Neither the Company nor, to the Knowledge of the Company, the Company's
independent registered public accounting firm, has identified or been made aware
of "significant deficiencies" or "material weaknesses" (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company's
internal controls over financial reporting which would reasonably be expected to
adversely affect in any material respect the Company's ability to record,
process, summarize and report financial data, in each case which has not been
subsequently remediated.
4.13    Financial Statements; Controls.
(a)    The consolidated financial statements and schedules of the Company, and
the related notes thereto, included in the Filed SEC Reports complied as to
form, as of their respective filing dates with the SEC, in all material respects
with the published rules and regulations of the SEC with respect thereto, and
present fairly in all material respects the consolidated financial position of
the Company as of the respective dates of such financial statements and
schedules, and the consolidated results of operations and cash flows of the
Company for the respective periods covered thereby (subject, in the case of
unaudited quarterly financial statements, to normal year-end adjustments). Such
statements, schedules and related notes have been prepared in accordance with
GAAP, as certified by KPMG LLP or Marcum LLP, as applicable, (except, in the
case of unaudited quarterly statements, as permitted by Form 10-Q of the SEC or
other rules and regulations of the SEC) applied on a consistent basis during the
periods involved (except (i) as may be indicated in the notes thereto or (ii) as
permitted by Regulation S-X).
(b)    Neither the Company nor any of the Company Subsidiaries has any
liabilities of any nature (whether accrued, absolute, contingent or otherwise)
that would be required under GAAP, as in effect on the date hereof, to be
reflected on a consolidated balance sheet of the Company (including the notes
thereto) except liabilities (i) reflected or reserved against in the balance
sheet (or the notes thereto) of the Company and the Company Subsidiaries as of
March 31, 2019 (the "Balance Sheet Date") included in the Filed SEC Reports,
(ii) incurred after the Balance Sheet Date in the ordinary course of business,
(iii) as contemplated by this Agreement or otherwise incurred in connection with
the Transactions, (iv) as related to Taxes, (v) that have been discharged or
paid prior to the date of this Agreement or (vi) as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
the Company Subsidiaries is made known to the Company's principal executive
officer and principal financial officer by others within those entities; and
such disclosure controls and procedures are effective.
(d)    There are no contracts, other documents or other agreements required to
be described in the Filed SEC Reports or to be filed as exhibits to the Filed
SEC Reports by the Exchange Act or by the rules and regulations thereunder which
have not been described or filed (or incorporated by reference from prior
filings under the Exchange Act to the extent permitted) as required.
(e)    The Company is in compliance with all provisions of the Sarbanes-Oxley
Act of 2002 and all rules and regulations promulgated thereunder or implementing
the provisions thereof that are in effect and with which the Company is required
to comply.
4.14    Exchange Act Reporting. The Company has filed or furnished, as
applicable, on a timely basis all forms, statements, certifications, reports and
documents required to be filed or furnished by it with the SEC pursuant to the
Exchange Act on or after May 20, 2015. Each of the Filed SEC Reports complied in
all material respects with the applicable requirements of the Exchange Act and
any rules and regulations promulgated thereunder. As of their respective dates
(or, if amended prior to the date hereof, as of the date of such amendment), the
Filed SEC Reports did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances in which they were
made, not misleading. As of the date hereof, there are no material outstanding
or unresolved comments received from the SEC with respect to any of the Filed
SEC Reports.
4.15    Compliance with Laws. The Company and the Company Subsidiaries (a) are
in compliance with, and conduct their respective businesses in conformity with,
all applicable foreign, federal, state and local laws and regulations, except
where the failure to so comply or conform has not had, or is not reasonably
likely to have, a material impact on the Company and the Company Subsidiaries
taken as a whole and (b) possess all licenses, franchises, permits,
certificates, approvals, orders and authorizations from Governmental Authorities
required by Law necessary for the Company to conduct its business as currently
conducted or currently planned by the Company and the Company Subsidiaries
(each, a "Company Permit"), except where the failure to possess such documents,
individually or in the aggregate, has not had, or is not reasonably likely to
have, a material impact on the Company and the Company Subsidiaries taken as a
whole; and neither the Company nor any of the Company Subsidiaries has received
any verbal or written notice of any proceeding relating to the revocation or
modification of, or non-compliance with, any material certificate,
authorization, permit, clearance or approval.
4.16    Anti-Corruption Compliance. Neither the Company nor any of the Company
Subsidiaries nor, to the Knowledge of the Company, any Affiliates, directors,
officers, employees, agents or Representatives of the Company or of any of the
Company Subsidiaries, has taken or will take any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any "government official" (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and the Company Subsidiaries and Affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representations and warranties contained herein.
4.17    Employment and Labor Matters.
(a)    Each Company Plan is and has been established, maintained, funded and
administered in compliance in all material respects with the terms of each
Company Plan and with ERISA, the Code and all applicable Laws. No Company Plan
is subject to Title IV of ERISA, and none of the Company, any Company Subsidiary
or any ERISA Affiliate has sponsored, maintained, contributed to, been required
to contribute to, or had any liability or obligation under or with respect to
any plan that is or was subject to Title IV of ERISA. No Company Plan is a
"multiemployer plan" (as such term is defined in Section 3(37) of ERISA. Each
Company Plan that is intended to be qualified under Section 401(a) of the Code
is so qualified, the trust thereunder is exempt from taxation, and has received
a current favorable determination letter or opinion letter from the Internal
Revenue Service on which it can rely, and nothing has occurred, whether by
action or by failure to act, which would adversely affect such qualification or
tax-exempt status. Neither the Company nor any Company Subsidiary has any
liability or obligation on account of at any time being considered a single
employer with any other Person under Section 414 of the Code. There has been no
prohibited transaction (as defined in Section 4795 of the Code or Section 406 of
ERISA) or breach of fiduciary duty (as determined under ERISA) with respect to
any Company Plan.
(b)    No material labor dispute exists or, to the Knowledge of the Company, is
imminent with respect to any of the employees of the Company or the Company
Subsidiaries which would reasonably be expected to be material to the Company
and the Company Subsidiaries taken as a whole. The Company is in compliance with
all Laws relating to employment and employment practices, terms and conditions
of employment and wages and hours, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to be
material to the Company and the Company Subsidiaries taken as a whole.
(c)    The Company is not a party to any collective bargaining agreement. The
Company believes that its relations with its employees are as disclosed in the
Filed SEC Reports. No current executive officer of the Company has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer's employment with the Company. No executive officer of the Company
is in violation of any material term of any employment Contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.
4.18    Tax. The Company (i) has prepared and filed all foreign, federal and
state income and all other Tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all Taxes and other
governmental assessments and charges that are material in amount, whether or not
shown on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company and (iii) has set aside on its books provisions reasonably
adequate for the payment of all Taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except, in the case of
clauses (i) and (ii) above, where the failure to so pay or file any such Tax,
assessment, charge or return would not reasonably be expected to be material to
the Company and the Company Subsidiaries. Other than in connection with accrued
state sales taxes that may be owed, there are no unpaid taxes in any material
amount claimed in writing to be due by the taxing authority of any jurisdiction.
No (x) U.S. federal tax audits or (y) administrative or judicial Tax proceedings
with respect to U.S. federal tax are pending or being conducted with respect to
the Company or the Company Subsidiaries. Neither the Company nor the Company
Subsidiaries is a party to or bound by any Tax allocation or sharing agreement
other than customary agreements the primary purpose of which is unrelated to
Taxes. Neither the Company nor the Company Subsidiaries (A) has been a member of
an "affiliated group" filing a consolidated federal income Tax return (other
than a group the common parent of which was Company) or (B) has any liability
for the Taxes of any Person (other than the Company and the Company
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or non-U.S. law), as a transferee or successor,
otherwise by operation of Law or by contract. Within the last two (2) years,
neither the Company nor the Company Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code §355 or Code §361. The Company has given the Investors an opportunity to
review correct and complete copies of all Tax Returns filed with respect to
taxable periods ending after December 31, 2013.
4.19    Insurance. The Company and each of the Company Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; and neither the Company nor any of the Company Subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not be reasonably likely to have a material impact on the Company and the
Company Subsidiaries taken as a whole.
4.20    Related Party. There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
or Indebtedness by the Company or any of the Company Subsidiaries to or for the
benefit of any of the executive officers or directors of the Company.
4.21    Brokers and Other Advisors. No agent, broker, investment banker, finder,
financial advisor, firm or other Person is entitled to any broker's, finder's,
financial advisor's or other similar fee or commission or reimbursement of
expenses in connection with the Transactions based upon arrangements made by or
on behalf of the Company or any Company Subsidiary.
4.22    Anti-Takeover Provisions. The Company and the Board have taken all
necessary action, if any, to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company Charter
Documents or the laws of the State of Delaware that is applicable to the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company's issuance of the
Purchased Shares pursuant hereto or upon the conversion of the Series A
Preferred Stock and the Investors' ownership of the Purchased Shares.
5.    Representations and Warranties of the Investors. Each Investor represents
and warrants, severally and not jointly and severally, to the Company that:
5.1    Private Placement.
(a)    Such Investor is (i) an "accredited investor" within the meaning of Rule
501 of Regulation D promulgated under the Securities Act; (ii) aware that the
sale of the Purchased Shares to it are being made in reliance on a private
placement exemption from registration under the Securities Act and (iii)
acquiring the Purchased Shares for its own account.
(b)    Such Investor understands and agrees that the Purchased Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that such Purchased Shares have not been and, except as
contemplated by the Registration Rights Agreement, will not be registered under
the Securities Act and that such Purchased Shares may be offered, resold,
pledged or otherwise transferred only (i) in a transaction not involving a
public offering, (ii) pursuant to an exemption from registration under the
Securities Act provided by Rule 144 thereunder (if available), (iii) pursuant to
an effective registration statement under the Securities Act or (iv) to the
Company or one of the Company Subsidiaries, in each of cases (i) through (iv) in
accordance with any applicable state and federal securities laws, and that it
will notify any subsequent purchaser of Purchased Shares from it of the resale
restrictions referred to above, as applicable.
(c)    Such Investor understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the Company may require that the Purchased
Shares will bear a legend or other restriction substantially to the following
effect (it being agreed that if the Purchased Shares are not certificated, other
appropriate restrictions shall be implemented to give effect to the following):
"THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE "SECURITIES
ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY
COMPANY SUBSIDIARY, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE."
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN AGREEMENTS AND WAIVERS
OF THE HOLDER THEREOF AS SET FORTH IN THAT CERTAIN SECURITIES PURCHASE AGREEMENT
DATED AS OF JUNE 20, 2019 (INCLUDING, WITHOUT LIMITATION, SECTION 9 THEREOF),
AND ANY SUCCESSOR, TRANSFEREE, ASSIGN, HEIR, EXECUTOR AND ADMINISTRATOR SHALL BE
SUBJECT TO ALL SUCH AGREEMENTS AND WAIVERS.
(d)    Such Investor (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Purchased Shares and (ii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment. Without limiting the foregoing, such Investor has
reviewed and been advised as to the implications on the Purchased Shares of the
provisions of Section 9 hereof.
(e)    Such Investor acknowledges that (i) it has conducted its own
investigation of the Company and the terms of the Purchased Shares, (ii) it is
aware of the Company’s business affairs and financial condition and (iii) it has
had access to the Company's public filings with the SEC and to such financial
and other information as it deems necessary to make an informed and
knowledgeable decision to purchase the Purchased Shares, each as it deemed
sufficient in connection with the decision to purchase the Purchased Shares. The
Investor has such business and financial experience as is required to give it
the capacity to protect its own interests in connection with the purchase of the
Purchased Shares. The Investor acknowledges that it has had the opportunity to
review the Company’s public filings with the SEC and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Purchased Shares and the merits and risks of investing in
the Purchased Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Such Investor
further acknowledges that it has had such opportunity to consult with its own
counsel, financial and tax advisors and other professional advisers as it
believes is sufficient for purposes of the purchase of the Purchased Shares. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 4 of this Agreement or the right of such Investor to
rely on such representations and warranties.
(f)    Such Investor understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements.
(g)    Such Investor is a U.S. Person with principal executive offices located
at the address set forth in the notice provisions hereof.
(h)    Except for the representations and warranties contained in Section 4 of
this Agreement (including any references in such Section to the Filed SEC
Reports), such Investor acknowledges that neither the Company nor any Person on
behalf of the Company makes, and such Investor has not relied upon, any other
express or implied representation or warranty with respect to the Company or any
Company Subsidiaries or with respect to any other information provided to such
Investor in connection with the Transactions.
5.2    Organization. Such Investor is duly organized and is validly existing in
the jurisdiction of its organization.
5.3    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, declaration, or filing with, any federal, state,
or local Governmental Authority on the part of such Investor is required in
connection with the purchase of the Purchased Shares (and the Purchased Shares
issuable upon the conversion of the shares of Series A Preferred Stock) or the
consummation of any other transaction contemplated by this Agreement, except for
the following: (i) the compliance with applicable state securities laws, which
compliance will have occurred within the appropriate time periods; and (ii) the
filing with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement and Transactions.
5.4    Authorization; Enforceability. Such Investor has full right, power,
authority and capacity to enter into this Agreement and any other Transaction
Documents to which it is a party and to consummate the Transactions. The
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Investor, and this Agreement and the other
Transaction Documents have been, duly executed and delivered by such Investor
and, assuming due authorization, execution and delivery of this Agreement and
the other Transaction Documents by the Company, will constitute valid and
binding obligation of such Investor, enforceable against it in accordance with
its terms.
5.5    No Default or Violation. The execution, delivery, and performance of and
compliance with this Agreement and any other Transaction Documents to which such
Investor is a party, and the issuance and sale of the Purchased Shares and will
not (i) result in any default or violation of the certificate of incorporation,
bylaws, limited partnership agreement, limited liability company operating
agreement or other applicable organizational documents of such Investor, (ii)
result in any default or violation of any agreement relating to its material
Indebtedness or under any mortgage, deed of trust, security agreement or lease
to which it is a party or in any default or violation of any material judgment,
order or decree of any Governmental Authority or (iii) be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any such provision, require any consent or waiver under any such
provision, or result in the creation of any Lien upon any of the properties or
assets of such Investor pursuant to any such provision, or the suspension,
revocation, impairment or forfeiture of any material permit, license,
authorization, or approval applicable to such Investor, its business or
operations, or any of its assets or properties pursuant to any such provision,
except in the case of clauses (ii) and (iii) as would not, individually or in
the aggregate, reasonably be expected to prevent or materially delay or
materially impair the ability of such Investor to consummate the Transactions.
6.    Conditions to the Investors' Obligations at Closing. The obligation of the
Investors to purchase the Purchased Shares at the Closing is subject to the
fulfillment or waiver (if permissible by applicable Law) as of the Closing of
each of the following conditions:
6.1    No Law, injunction (including the filing of any petition seeking an
injunction against the Company in a matter that is pending as of the date
hereof), judgment or ruling enacted, promulgated, issued, entered, amended or
enforced by any Governmental Authority (collectively, "Restraints") shall be in
effect enjoining, restraining, preventing or prohibiting consummation of the
Transaction.
6.2    The representations and warranties of the Company set forth in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, shall be true and correct as
of the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of the Closing Date (except to the extent that such
representation and warranty expressly speaks only as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date), except where the failure to be true and correct would not have a
Material Adverse Effect; provided, however, that, notwithstanding the foregoing,
each of the representations and warranties set forth in Section 4.2, Section
4.4, Section 4.5 and Section 4.6 (except for the issuance of shares of Common
Stock required to be issued upon the exercise of options, RSUs, warrants or
Preferred Stock of the Company outstanding on the date hereof and the grant of
any options or RSUs under any Company Stock Plan existing on the date hereof (or
any agreement thereunder) in the ordinary course of business) shall be true and
correct in all respects as of the date of this Agreement and as of the Closing
Date as though made at and as of the Closing Date, and the Investors shall have
received a certificate signed on behalf of the Company by an executive officer
of the Company to such effect.
6.3    The Company shall have performed in all material respects all
obligations, agreements and covenants required to be performed by it under this
Agreement at or prior to the Closing Date, and the Investors shall have received
a certificate signed on behalf of the Company by an executive officer of the
Company to such effect.
6.4    Since the date of this Agreement, there shall not have been any
occurrence, event, change, effect or development that has had, would have, or
would reasonably be expected to have, a Material Adverse Effect.
6.5    The Series A Certificate of Designations shall be in full force and
effect.
6.6    The Company shall have executed and delivered the Joinder to the
Registration Rights Agreement in the form attached as Exhibit A hereto.
6.7    The Company shall have executed and delivered a secured promissory note
in the form attached as Exhibit B hereto (collectively, the "Secured Promissory
Notes") to each Investor.
6.8    The Company shall have executed and delivered to each Investor a
confidentiality agreement, in such form as agreed by the Company and the
Investors as of the date hereof.
6.9    The Company shall not have received any notice of delisting from the
NASDAQ Stock Market.
6.10    The Company shall not have settled or agreed to settle, (i) any
Proceeding, (ii) any stockholder litigation or dispute against the Company or
any of its officers or directors or (iii) any Proceeding that relates to the
Transactions; in each case other than settlements involving only the payment of
money damages of less than $10,000,000 or that are otherwise fully covered by
insurance (in each case other than the Proceeding set forth on Section 6.13 of
the Disclosure Letter).
6.11    The Company shall not have entered into any agreement that contemplates
any transactions that if consummated would result in a "Change of Control" as
defined in the Series A Certificate of Designations.
7.    Conditions to the Company's Obligations at Closing. The obligations of the
Company to issue, sell and deliver to the Investors the Purchased Shares at the
Closing are subject to the fulfillment or waiver (if permissible by applicable
Law) as of the Closing of each of the following conditions, and for the
avoidance of doubt, such obligations of the Company in respect of any Investor
shall be subject to the following in respect of all of the Investors:
7.1    No Restraint shall be in effect enjoining, restraining, preventing or
prohibiting consummation of Transactions.
7.2    The representations and warranties of each Investor set forth in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality, shall be true and correct as of the date of this
Agreement and as of the Closing Date with the same effect as though made on and
as of the Closing Date (except to the extent that such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date),
except where the failure to be true and correct would not, individually or in
the aggregate, reasonably be expected to prevent or materially impede, interfere
with, hinder or delay the consummation by the Investors of the Transactions.
7.3    The Investors shall have performed in all material respects all
obligations, agreements and covenants required to be performed by them under
this Agreement at or prior to the Closing Date, and the Company shall have
received a certificate signed on behalf of the Investors by an executive officer
of the Investors to such effect.
7.4    The Investors shall have executed and delivered the Joinder to the
Registration Rights Agreement in the form attached as Exhibit A hereto.
7.5    Each Investor shall have executed and delivered a Secured Promissory
Note.
7.6    Each Investor shall have executed and delivered a confidentiality
agreement, in such form as agreed by the Company and the Investors as of the
date hereof.
8.    Covenants. The Company and each Investor hereby covenant and agree as
follows:
8.1    Use of Proceeds. The Company shall apply the net proceeds from the
issuance and sale of the Purchased Shares in the following order: (i) first, the
payment of fees and expenses in connection with the Transactions, (ii) second,
as general working capital of the Company and primarily for growth capital to
fund sales and marketing expenses.
8.2    Reservation of Common Stock; Issuance of Shares of Common Stock. For as
long as any shares of Series A Preferred Stock are outstanding, the Company
shall at all times reserve and keep available, free from preemptive rights, out
of its authorized but unissued Common Stock or shares of Common Stock held in
treasury by the Company, for the purpose of effecting the conversion or
redemption of the shares of Series A Preferred Stock, the full number of shares
of Common Stock then issuable upon the conversion of all shares of Series A
Preferred Stock (after giving effect to all anti-dilution adjustments) then
outstanding. All shares of Common Stock issued upon conversion of the shares of
Series A Preferred Stock shall be newly issued shares or shares held in treasury
by the Company, shall have been duly authorized and validly issued and shall be
fully paid and nonassessable, shall be listed or quoted for trading on the
NASDAQ Stock Market or any other U.S. national securities exchange on which the
Common Stock is traded (if any), and shall be free from preemptive rights and
free of any Lien or adverse claim.
8.3    Transfer Taxes. The Company shall bear 50% and the Investors shall
severally (pro rata based on the number of Purchased Shares to be purchased
hereunder) bear the remaining 50% of any and all documentary, stamp or similar
issue or transfer Taxes due on the issue of the Purchased Shares and Common
Stock at Closing and the issue of shares of Common Stock upon conversion of the
shares of Series A Preferred Stock.
8.4    Public Disclosure. On the date of this Agreement, or within 24 hours
thereafter, the Company may elect to issue a press release in a form mutually
agreed to by the Company and each of the Investors, including as an exhibit to a
Form 8-K filed with the SEC disclosing the transactions contemplated by the
Transaction Documents. No other written release, announcement or filing
concerning the purchase of the Purchased Shares or the Transactions shall be
issued, filed or furnished, as the case may be, by any party without the prior
written consent of the other party (which consent shall not be unreasonably
withheld, conditioned or delayed), except as such release, announcement or
filing as may be required by Law or the rules or regulations of any securities
exchange, in which case the party required to make the release or announcement
shall, to the extent reasonably practicable, allow the other party reasonable
time to comment on such release or announcement in advance of such issuance.
Notwithstanding the foregoing, each party hereto shall be allowed to disclose
the terms of this Agreement and the transactions contemplated hereby (but not
any non-public information provided in diligence or pursuant to the information
rights granted pursuant to this Agreement) (i) to its and its Affiliates'
authorized representatives and employees, (ii) in connection with summary
information about such Person's or their Affiliates' financial condition, (iii)
to any of its Affiliates' auditors, attorneys, financing sources, limited
partners, potential investors or other agents, or (iv) to any bona fide
prospective purchaser of the equity or assets such Person or its Affiliates
provided that in the case of disclosures made pursuant to clauses (i) through
(iv), the recipient is informed of the confidential nature of such information.
8.5    Nasdaq Listing; CUSIP. For as long as (i) any shares of Series A
Preferred Stock are outstanding, or (ii) any principal amount is outstanding
under the Secured Promissory Notes, the Company shall use its commercially
reasonable efforts to take, or cause to be taken, all actions necessary to cause
the Company to remain in compliance with the rules and regulations of the NASDAQ
Stock Market and to otherwise maintain the Company's listing on the NASDAQ Stock
Market, and each of the Investors shall reasonably cooperate with the Company,
at the Company's expense, in connection with the foregoing, including providing
to the Company or the NASDAQ Stock Market such information reasonably requested
by the Company that is necessary in connection therewith.
8.6    Blue Sky. The Company shall make all filings and reports relating to the
offer and sale of the Purchased Shares required under applicable securities or
"Blue Sky" laws of the states of the United States following the Closing Date.
8.7    No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Purchased Shares in a manner that would require
the registration under the Securities Act of the sale of the Purchased Shares to
the Investors pursuant to this Agreement or any other Transaction Document, or
that will be integrated with the offer or sale of the Purchased Shares for
purposes of the rules and regulations of any securities exchange such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
8.8    Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Purchased Shares may result in dilution of the outstanding shares of Common
Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including its obligation to issue the Purchased Shares
pursuant to the Agreement and issue shares of Common Stock upon the conversion
of the Series A Preferred Stock are, subject to the terms of this Agreement,
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Investor and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.
8.9    Investor Consents. For so long as (i) the Investors, together with their
respective Affiliates, beneficially own in aggregate at least 7,000 shares of
Series A Preferred Stock (subject to appropriate adjustment in the event of a
stock split, stock dividend, combination or other similar recapitalization) or
(ii) at least $7,000,000 in aggregate principal amount outstanding under the
Secured Promissory Notes, the Company shall not, without the prior written
consent of Investors owning in the aggregate in excess of 50% of (x) the then
outstanding shares of Series A Preferred Stock held by Investors or (y) the
principal amount outstanding under the Secured Promissory Notes, as applicable,
incur any Indebtedness other than Permitted Indebtedness.
8.10    Information Rights. For so long as an Investor, together with one or
more of its Affiliates, beneficially owns (i) at least 7,000 shares of Series A
Preferred Stock (subject to appropriate adjustment in the event of a stock
split, stock dividend, combination or other similar recapitalization) or (ii) at
least $7,000,000 in aggregate principal amount outstanding under the Secured
Promissory Notes, and provided that the requesting Investor is subject to
customary confidentiality obligations regarding any confidential information
received from or regarding the Company substantially similar to the
confidentiality agreements to be entered into by the Investors as of Closing
(collectively, “Confidentiality Obligations”), the Company shall permit such
Investor and its designated representatives, at reasonable times and upon
reasonable prior notice to the Company, to review the books and records of the
Company and its Subsidiaries and to discuss the affairs, finances and condition
of the Company or any of its Subsidiaries with the officers of the Company or
any of its Subsidiaries, including, for the avoidance of doubt, at least one
meeting each quarter with the Company's management, provided that such
information shall exclude all books and records, correspondence, documentation
and other materials that is subject to attorney-client privilege or work product
doctrine (provided further, in each case, that the Company will use commercially
reasonable efforts to make such disclosure that is practicable to be made in a
manner that preserves such attorney-client privilege or work product doctrine).
8.11    Tax Related Covenants. Absent a change in Law or a contrary
determination (as defined in Section 1313(a) of the Code), the Investor and the
Company shall not (A) for any United States federal income Tax reporting or
withholding Tax purposes treat the (I) the Series A Preferred Stock as
"preferred stock" for purposes of Sections 305(b)(4) and 305(c) of the Code and
the Treasury Regulations promulgated thereunder or (II) the Series A Preferred
Stock as receiving a taxable dividend with respect to a dividend paid in kind or
for any dividend that accrued but remains unpaid for purposes Section 305 of the
Code and Treasury Regulation promulgated thereunder or (B)  take any other Tax
position that would result in the Series A Preferred Stock having a taxable
 dividend for United States federal income Tax purposes solely on account of any
accrual of a dividend or a dividend paid in kind.
8.12    Exclusivity. From and after the execution of this Agreement and through
the earlier of the Closing or the valid termination of this Agreement in
accordance with its terms, the Company shall not, and shall procure that its
Affiliates and Representatives do not and will not, directly or indirectly, (i)
solicit, initiate or knowingly encourage or facilitate any Alternative
Transaction (it being understood that if the Company receives an unsolicited
Alternative Transaction proposal that was not received in violation of this
Section 8.12, the Company may respond to, and engage in discussions with, the
party making such Alternative Transaction proposal) or (ii) enter into, or
undertake to enter into any Contract for an Alternative Transaction, or
otherwise requiring it to abandon, terminate or fail to consummate the issuance
of the Purchased Shares or the Transactions. From and after the execution of
this Agreement and through the earlier of the Closing or the termination of this
Agreement in accordance with its terms, the Company, its Affiliates and its and
their Representative shall promptly advise the Investors in writing of the
receipt, directly or indirectly, of any inquiries, discussions, negotiations, or
proposals relating to an Alternative Transaction (including the specific terms
thereof and the identity of the other individual or entity or individuals or
entities involved) and promptly furnish to the Investors a copy of any such
written proposal in addition to a copy of any information provided to or by any
third party relating thereto. Any breach of the terms of this Section 8.12 by
any Affiliate or Representative of the Company (as if it were a party hereto)
shall be deemed a breach by the Company.
8.13    Conduct of Business. Except as expressly permitted or required by this
Agreement, as required by applicable Law, during the period from the date of
this Agreement until the earlier of (x) termination of this Agreement in
accordance with Section 10.1 and (y) the Closing, unless the Investors otherwise
consent in writing, the Company shall, and shall cause the Company Subsidiaries
to, conduct their businesses only in the ordinary course of business in all
material respects consistent with past practice. Without limiting the foregoing,
except as set forth in the Disclosure Letter, as expressly permitted or required
by this Agreement, as required by applicable Law or as consented to in writing
by the Investors, the Company shall not, and shall not permit any of the Company
Subsidiaries to, between the date of this Agreement and the earlier to occur of
the termination of this Agreement in accordance with Section 10.1 and the
Closing, take any of the following actions:
(a)    take any action that, if taken immediately following the Closing, would
require the approval of the holders of a majority of the Series A Preferred
Stock (on an as-converted basis, including any shares of Common Stock issued
upon the conversion thereof) that is held by the Investors or any of their
respective Affiliates;
(b)    establish a record date for, declare, set aside for payment or make
payment in respect of, any dividend or other distribution upon any shares of
capital stock of the Company;
(c)    create, issue, sell or grant or authorize the issuance, sale or grant of
any equity securities of the Company or any of the Company Subsidiaries with
rights or preferences senior to, or pari passu with, the Series A Preferred
Stock;
(d)    enter into any transaction that, if consummated, would cause the Company
to be delisted from the NASDAQ Stock Market or prohibit the Company from being
listed or quoted for trading on any other U.S. national securities exchange;
provided, however, that this clause (d) shall not apply to any transaction that
is a "Change of Control" as defined in the Series A Certificate of Designations;
(e)    amend or propose to amend the Company Charter Documents or the Subsidiary
Charter Documents in a manner that is materially adverse to the rights and
preferences of the Series A Preferred Stock;
(f)    take any action that would reasonably be expected to prevent or
materially impede, interfere with, hinder or delay the consummation of the
Transactions; or
(g)    agree, resolve or commit to take any of the foregoing actions.
8.14    Contractual Restrictions. For as long as any shares of Series A
Preferred Stock are outstanding, neither the Company nor its Subsidiaries will
enter into any Contract that would prohibit or limit the Company's ability to
pay dividends on the Series A Preferred Stock or to redeem or effect the
conversion of the Series A Preferred Stock in accordance with the Series A
Certificate of Designations.
8.15    Access to Information. Prior to the Closing, upon reasonable notice and
during normal business hours, the Company shall, and shall cause the officers
and employees of the Company, to (a) afford the officers, employees and
authorized agents and representatives of the Investors subject to
Confidentiality Obligations reasonable access to the employees, offices,
properties, books and records of the Company and (b) furnish to the officers,
employees and authorized agents and representatives of the Investor subject to
Confidentiality Obligations such additional financial and operating data and
other information regarding the assets, properties and business of the Company
as the Investors may from time to time reasonably request in order to assist the
Investors in fulfilling its obligations under this Agreement and to facilitate
the consummation of the Transactions; provided, however, (i) any such access
shall be conducted in such a manner as not to interfere unreasonably with the
operations or business activities of the Company; and (ii) the Company shall not
be required to so confer, afford such access or furnish such copies or other
information to the extent that doing so would contravene any Law, result in the
breach of any confidentiality or similar agreement to which the Company is a
party, the loss of protectable interests in trade secrets, or the loss of
attorney-client privilege (provided that the Company shall use its reasonable
efforts to allow for such access or disclosure in a manner that does not result
in a breach of such agreement or a loss of attorney-client privilege, including
using commercially reasonable efforts to obtain the required consent of any
applicable third party or through the use of a "clean team"). The
representations, warranties, agreements, covenants and obligations of the
Company, and the rights and remedies that may be exercised by the Investor,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or knowledge of, the Investor or any
of its Representatives.
8.16    Commercially Reasonable Efforts.
(a)    Subject to the terms and conditions set forth in this Agreement, (i) the
Company shall and shall cause its Affiliates to, use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and assist and cooperate with the other parties hereto in doing, all
things necessary, proper or advisable to ensure that the conditions set forth in
Section 6 are satisfied, and to consummate the Transactions as promptly as
practicable, and (ii) each Investor shall and shall cause its Affiliates to, use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, and assist and cooperate with the other parties
hereto in doing, all things necessary, proper or advisable to ensure such
Investor's conditions set forth in Section 7 are satisfied, and to consummate
the Transactions as promptly as practicable, including, in each case, using
commercially reasonable efforts to contest (i) any proceeding, judgement,
injunction, order or decree of any Governmental Authority brought, or threatened
to be brought, by any Governmental Authority seeking to enjoin, restrain,
prevent, prohibit or make illegal the consummation of any of the Transactions at
the Company's expense and (ii) any proceeding, judgement, injunction, order or
decree of any Governmental Authority that enjoins, restrains, prevents,
prohibits or makes illegal the consummation of any of the Transactions or
imposes any terms or conditions in connection with the Transactions. Each party
hereto shall execute and deliver after the Closing such further certificates,
agreements and other documents and take such other actions as the other party or
parties may reasonably request to consummate or implement the Transactions or to
evidence such events or matters.
(b)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Section 8.16 shall require the Investors to take any action or to cause any
of its Affiliates to take any action, including selling, divesting, conveying,
holding separate, or otherwise limiting its freedom of action with respect to
any assets, rights, products, licenses, businesses, operations or interests
therein, of any Affiliates or any direct or indirect portfolio companies of
investment funds advised or managed by one or more Affiliates of such Investor
with respect to satisfying the conditions set forth in Section 7.1 or 7.3 or to
comply with Section 8.16(a).
8.17    Notification of Certain Matters.
(a)    Notwithstanding anything else herein to the contrary, from and after the
execution of this Agreement and through the earlier of the Closing or the valid
termination of this Agreement in accordance with its terms, the Company shall
give prompt written notice to each Investor of (i) any notice or other
communication from any Person alleging that any consent, waiver or approval
from, or notification requirement to, such Person is or may be required in
connection with the Transactions, (ii) all effects, changes, events and
occurrences arising subsequent to the date of this Agreement which could
reasonably be expected to result in any breach of a representation or warranty
or covenant of the Company in this Agreement that would, if occurring or
continuing on the Closing Date, cause any of the conditions set forth in Section
6 or Section 7 not to be satisfied, and (iii) any effect, change, event or
occurrence that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or a Ruling that would be reasonably expected
to be materially adverse to the business, assets, liabilities (contingent or
otherwise), results of operations or financial condition of the Company.
(b)    Following the date hereof and for so long as the Investors, together with
their respective Affiliates, beneficially own in aggregate at least 7,000 shares
of Series A Preferred Stock (subject to appropriate adjustment in the event of a
stock split, stock dividend, combination or other similar recapitalization) or
at least $7,000,000 in aggregate principal amount outstanding under the Secured
Promissory Notes, the Company shall give to each Investor then holding shares of
Series A Preferred Stock, subject to Confidentiality Obligations, written notice
(i) no less than forty-five (45) days prior to the entry into a potential
settlement agreement, plea bargain or out-of-court resolution of a Proceeding,
the resolution of which would involve money damages payable by the Company in an
amount exceeding $50,000,000 after giving effect to any insurance coverage and
proceeds, (ii) no less than thirty (30) days prior to the entry into any other
potential settlement agreement, plea bargain or out-of-court resolution of a
Proceeding, other than such Proceedings, the resolution of which involve only
the payment of money damages of less than $5,000,000 after giving effect to any
insurance coverage and proceeds and (iii) of a Ruling that would be reasonably
expected to be materially adverse to the business, assets, liabilities
(contingent or otherwise), results of operations or financial condition of the
Company; provided that in the case of clauses (i) and (ii), to the extent any
Governmental Authority offers a settlement or plea bargain with an acceptance
timeframe that is less than the applicable notice periods, then the applicable
notice periods shall be shortened to the last day of the acceptance timeframe
offered by such Governmental Authority. The Company’s obligations pursuant to
this Section 8.17(b) shall be subject to applicable law and rules of civil
procedure of applicable courts, and any such notifications hereunder shall
exclude all correspondence, documentation and other materials that is subject to
attorney-client privilege or work product doctrine (provided further, in each
case, that the Company will use commercially reasonable efforts to make such
disclosure that is practicable to be made in a manner that preserves such
attorney-client privilege or work product doctrine).
(c)    Following the date hereof and for so long as the Investors, together with
their respective Affiliates, beneficially own in aggregate at least 7,000 shares
of Series A Preferred Stock (subject to appropriate adjustment in the event of a
stock split, stock dividend, combination or other similar recapitalization) or
at least $7,000,000 in aggregate principal amount outstanding under the Secured
Promissory Notes, the Company shall give to each Investor then holding shares of
Series A Preferred Stock, subject to Confidentiality Obligations, written notice
of any effect, change, event or occurrence that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect (other
than a change, event or occurrence for which the Company has provided notice of
such change, event or occurrence pursuant to Section 8.17(b)).
(d)    For the avoidance of doubt, no updated information provided in accordance
with this Section 8.17 shall be deemed to cure any breach of any representation,
warranty or covenant made in this Agreement or affect any rights under this
Agreement or the Transaction Documents.
8.18    Interested Transactions. If the Company has actual knowledge that an
Investor or one of its Affiliates is party to a transaction with the Company
that requires the consent of the holders of Series A Preferred Stock (as a
class) under any of the Transaction Documents, the vote or consent of holders of
a majority of the shares of Series A Preferred Stock who are not, and whose
Affiliates are not, a party to the transaction upon which the vote is being
taken shall be required to approve such transaction; provided that the foregoing
shall not apply to any transaction in which all Investors are party.
8.19    Consent Rights. At any time there are two or more holders of Series A
Preferred Stock, any action under any Transaction Document that requires the
consent of holders holding at least a majority of the shares of Series A
Preferred Stock then outstanding and entitled to vote as a class thereon shall
require the consent of at least two unaffiliated holders of Series A Preferred
Stock.
9.    Investor Acknowledgement, Agreement and Waivers.
9.1    The Company and Investors agree that the Closing Date shall be the
Original Issue Date of the shares of Series A Preferred Stock issued and sold
pursuant to this Agreement. Accordingly, the Investors acknowledge and agree
that as of the Closing Date, the Purchased Shares shall have no accumulated
rights to Preferred Dividends (as such term is defined in the Series A
Certificate of Designations) in relation to any Divided Period (as such term is
defined in the Series A Certificate of Designations) on or prior to the Closing
Date and hereby irrevocably waive, on behalf of such Investors and any and all
of their successors, transferees, assigns, heirs, executors, and administrators,
any rights to claim any rights to any Preferred Dividends under any
documentation in effect prior to the date hereof or for any period prior to the
date hereof. For the avoidance of doubt and without limiting the foregoing, any
Preferred Dividends that may have been otherwise payable to any holder of Series
A Preferred Stock under documentation in effect prior to the date hereof, shall
not be added to the calculation of the Liquidation Preference, Redemption Amount
or MAE Redemption Amount, each such term as defined and set forth in the Series
A Certificate of Designations payable in respect of the Series A Preferred Stock
issued and sold pursuant to this Agreement.
9.2    Investors irrevocably waive, on behalf of such Investors and any and all
of their successors, transferees, assigns, heirs, executors, and administrators,
with respect to any shares of Series A Preferred Stock issued pursuant to this
Agreement any entitlement or right to any liquidation preference, liquidation
payment or redemption payment in excess of the amount of $312.637 and 1.07215 be
payable pursuant to Section 5(a), Section 6(a) or Section 9(a) of the
Certificate of Designations of, or any conversion amount pursuant to Section
7(a) in excess of 1.07215 notwithstanding the right and entitlement of holders
of Series A Preferred Stock thereto.
10.    Termination.
10.1    Termination of Agreement Prior to Closing. This Agreement may be
terminated at any time prior to the Closing:
(a)    by either the Investors or the Company if the Closing shall not have
occurred by June 30, 2019 (the "Outside Date"); provided, however, that the
right to terminate this Agreement under this Section 10.1 shall not be available
to any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;
(b)    the Investors upon written notice to the Company, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.2, Section 6.3 or Section 6.4 would not be satisfied and
such breach or condition is not curable or, if curable, is not cured on or prior
to the earlier of (x) the date which is 30 days following written notice thereof
is given by the Investors to the Company and (y) the Outside Date;
(c)    by the Company upon written notice to the Investors, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Investors in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 7.2 or Section 7.3 would not be satisfied and such breach
or condition is not curable or, if curable, is not cured on or prior to the
earlier of (x) the date which is 30 days following written notice thereof is
given by the Company to the Investors and (y) the Outside Date;
(d)    by either the Investors or the Company in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Transactions and such order,
decree, ruling or other action shall have become final and nonappealable; or
(e)    by the mutual written consent of the Investors and the Company.
10.2    Effect of Termination Prior to Closing. In the event of termination of
this Agreement as provided in Section 10.1, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto;
provided that nothing herein shall relieve any party hereto from liability for
any breach of any covenant of this Agreement; and provided, further, that
notwithstanding the foregoing, the terms of Section 11.1, Sections 11.2(b),
Section 11.5, Section 11.6, Section 11.7, Section 11.9 and this Section 10.2
shall remain in full force and effect and shall survive any termination of this
Agreement.
11.    Miscellaneous.
11.1    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.
11.2    Specific Enforcement; Jurisdiction.
(a)    The parties agree that irreparable damage would occur and the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, except as provided in the following
sentence. It is accordingly agreed that, the parties shall be entitled to seek
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement from the
Chancery Court of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Chancery Court of the State of Delaware
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware), without proof of actual damages, without
bond or other security being required, this being in addition to any other
remedy to which they are entitled at law or in equity.
(b)    Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in this Section 11.2 in any
such action or proceeding by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to Section 11.7. However, the foregoing shall not limit
the right of a party to effect service of process on the other party by any
other legally available method. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING BETWEEN THE PARTIES HERETO
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.
11.3    Successors and Assigns. Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties; provided, however, that neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, (x) prior to the earlier of the Closing or the
valid termination of this Agreement in accordance with its terms, by the Company
without the prior written consent of each of the Investors and (y) after the
Closing, by the Company without the prior written consent of the Investors or
their respective Affiliates beneficially owning at least 75% of the shares of
Series A Preferred Stock (or shares of Common Stock that were converted from
shares of Series A Preferred Stock). Each Investor may transfer or assign its
rights and obligations under this Agreement, in whole or from time to time in
part, to one or more transferees of the Purchased Shares, provided, that such
transfer or assignment shall be made in compliance with applicable law and
provided, further that no transfer or assignment, in whole or in part, by
operation of Law or otherwise, shall be made of (i) any interests or rights
pursuant to this Agreement or (ii) any shares of Preferred Stock, in each case
to any Ineligible Assignee.
11.4    No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties any rights, remedies,
obligations or liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
shareholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any standing as third-party beneficiary with respect to this
Agreement or the Transactions.
11.5    No Personal Liability of Directors, Officers, Owners, Etc. No director,
officer, employee, incorporator, shareholder, managing member, member, general
partner, limited partner, principal or other agent of any Investor or the
Company shall have any liability for any obligations of such Investor or the
Company, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of such Investor or the
Company, as applicable, under this Agreement. Each party hereby waives and
releases all such liability. This waiver and release is a material inducement to
each party's entry into this Agreement.
11.6    Entire Agreement. This Agreement and the other documents delivered
pursuant to this Agreement, including the other Transaction Documents,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and thereof.
11.7    Notices. All notices, statements or other documents which are required
or contemplated by this Agreement to be given, delivered or made by the Company
or the Investors to the other shall be in writing (each a "Notice") and shall
be: (a) delivered personally or by commercial messenger; (b) sent via a
recognized overnight courier service; (c) sent by registered or certified mail,
postage pre-paid and return receipt requested; in each case so long as such
Notice is addressed to the intended recipient thereof as set forth below:
if to the Company:
Rimini Street, Inc.
3993 Howard Hughes Parkway, Suite 500
Las Vegas, Nevada 29169
Attention: General Counsel


 
 
with a copy to:
Rimini Street, Inc.
3993 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169
Attention: Andrew Terry, Group Vice President and Associate General Counsel,
Corporate 



if to VPC:
c/o Victory Park Capital Advisors, LLC
150 North Riverside Plaza, Suite 5200
Chicago, Illinois 60606
Attention: Charles Asfour
                  Scott Zemnick, Esq.




with a copy to:
Kirkland & Ellis LLP
300 N LaSalle 
Chicago, IL 60654
Attention: Sanford E. Perl, P.C.
   Ryan D Harris, P.C.




if to KPV:
Kensington Permanent Value, LLC
c/o Kensington Capital Holdings
26 Patriot Place, Suite 301
Foxboro, MA 02035
Attention: Kyle Gay
          Alison H. Mosca






with a copy to:
Honigman LLP
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506
Attention: Joshua Opperer




if to KRLLC:
Kensington Rimini, LLC
c/o Kensington Capital Holdings
26 Patriot Place, Suite 301
Foxboro, MA 02035
Attention: Kyle Gay
          Alison H. Mosca




with a copy to:
Honigman LLP
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506
Attention: Joshua Opperer





Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 11.7. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).
11.8    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement shall impair any such
right, power, or remedy of such party, nor shall it be construed to be a waiver
of or acquiescence to any breach or default, or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.
11.9    Expenses. Upon the Closing and subject to consummation of the
transactions contemplated by the Transaction Documents, the Company will
reimburse the Investor for its documented out-of-pocket fees and expenses
incurred in connection with the Transactions up to $20,000.
11.10    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Company and by at least a majority of the Investors (which prior to
Closing shall be based on the number of Purchased Shares to be purchased
hereunder, and following Closing shall be based on the number of shares of
Series A Preferred Stock then outstanding); provided that any amendment of
Sections 2, 6 (other than Section 6.4 and Section 6.9), 7, 8.1, 8.10, 10 (other
than Section 10.1(b) as to Section 6.4) and 11.10 of this Agreement (including
the amendment of any defined term contained therein or the waiver of any
violation thereof by the Company) shall require the written consent of 100% of
Investors; provided further, that any waiver of the obligation to deliver notice
as provided in Sections 8.10 or 8.17 shall not be valid against any Investor who
is subject to Confidentiality Agreement and is not an Ineligible Assignee unless
such Investor has provided prior written consent to such waiver, provided, that
for the avoidance of doubt, any waiver in respect of Section 6.4, Section 6.9 or
Section 10.1(b) as to Section 6.4 (including such provisions that would give
rise to a notification obligation by the Company) shall require only a majority
of the Investors as determined as provided in the introduction to the first
sentence of this Section 11.10; and provided, further, that any amendment of
this Agreement that negatively impacts an Investor or group of Investors in a
material and disproportionate manner relative to the impact to other Investors
shall require the consent of the holders of a majority of the Series A Preferred
Stock to be purchased by, or that are held by, such Investor or group of
Investors so adversely and materially and disproportionately impacted, as
applicable. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding, each future holder of all such securities,
and the Company.
11.11    Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.
11.12    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.
11.13    Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article, Section, Schedule or Exhibit of this Agreement unless otherwise
indicated. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation." The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to in this Agreement means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. The
representations and warranties in this Agreement shall survive the Closing. All
of the covenants or other agreements of the parties contained in this Agreement
shall survive until fully performed or fulfilled. Each of the parties has
participated in the drafting and negotiation of this Agreement. If an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if it is drafted by each of the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
RIMINI STREET, INC.
By: /s/ Seth A. Ravin    
Name: Seth A. Ravin
Title: Chief Executive Officer




KENSINGTON PERMANENT VALUE, LLC
By: /s/ Kyle Gay    
Name: Kyle Gay
Title: Authorized Signatory


KENSINGTON RIMINI, LLC
By: /s/ Byung Hee In    
Name: Byung Hee In
Title: Authorized Signatory




    1



